Case 2:17-cv-00442-JRG Document 598 Filed 01/15/19 Page 1 of 4 PageID #: 37715



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

SEVEN NETWORKS, LLC,

                Plaintiff,                                 Civil Action No. 2:17-cv-00442-JRG

       v.                                                  LEAD CASE

GOOGLE LLC,

                Defendant.


    DEFENDANT GOOGLE LLC’S NOTICE OF INSTITUTION OF PETITIONS FOR
                       INTER PARTES REVIEW

       Defendant Google LLC (“Google”) respectfully submits this notice to update the Court

on the status of certain petitions for Inter Partes Review (“IPR”) that were filed by Google at the

U.S. Patent and Trademark Office.1 Google’s petitions for all four remaining patents-in-suit

have now been instituted:

               U.S. Patent No. 9,247,019

                   o IPR2018-01050 – Instituted on January 11, 2018;

               U.S. Patent No. 9,516,129

                   o IPR2018-01047 – Instituted on December 3, 2018;

                   o IPR2018-01048 – Instituted on December 3, 2018;

               U.S. Patent No. 9,516,127

                   o IPR2018-01051 – Instituted on November 19, 2018;

                   o IPR2018-01052 – Instituted on November 19, 2018;

               U.S. Patent No. 9,351,254


1
  Google previously provided notice of the filing of these Petitions on May 24, 2018. See Dkt.
176.
Case 2:17-cv-00442-JRG Document 598 Filed 01/15/19 Page 2 of 4 PageID #: 37716



                   o IPR2018-01116 – Instituted on November 19, 2018;

                   o IPR2018-01117 – Instituted on November 19, 2018.

Google does not believe these institution decisions are relevant to any motion pending before the

Court. Moreover, pursuant to the parties’ agreement regarding SEVEN’s Motion-in-Limine No.

10, neither party will be referencing these decisions before the jury absent first receiving leave of

Court. See Dkt. 582 at 19:13-19. Nonetheless, in an abundance of caution and in advance of

trial, Google provides this update for the Court’s consideration.




                                                 2
Case 2:17-cv-00442-JRG Document 598 Filed 01/15/19 Page 3 of 4 PageID #: 37717



Dated: January 15, 2019                   Respectfully submitted,

                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP

                                          /s/ Charles K. Verhoeven

                                          Charles K. Verhoeven
                                          charlesverhoeven@quinnemanuel.com
                                          Sean S. Pak
                                          seanpak@quinnemanuel.com
                                          Brian E. Mack
                                          brianmack@quinnemanuel.com
                                          Jonathan Tse
                                          jonathantse@quinnemanuel.com
                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
                                          50 California Street, 22nd Floor
                                          San Francisco, CA 94111
                                          Tel: 415-875-6600
                                          Fax: 415-875-6700

                                          Patrick D. Curran
                                          patrickcurran@quinnemanuel.com
                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
                                          51 Madison Avenue, 22nd Floor
                                          New York, NY 10010
                                          Tel: 212-849-7000
                                          Fax: 212-849-7100

                                          Lance Yang
                                          lanceyang@quinnemanuel.com
                                          Miles D. Freeman
                                          milesfreeman@quinnemanuel.com
                                          QUINN EMANUEL URQUHART &
                                          SULLIVAN, LLP
                                          865 S. Figueroa Street, 10th Floor
                                          Los Angeles, CA 90017
                                          Tel: 213-443-3000
                                          Fax: 213-443-3100

                                          Michael E. Jones
                                          State Bar No. 10929400
                                          mikejones@potterminton.com
                                          POTTER MINTON LLP
                                          110 N. College Avenue, Suite 500
                                          Tyler, TX 75702
                                          Telephone: (903) 597-8311
                                          Facsimile: (903) 593-0846
                                          Attorneys for Google LLC

                                      3
Case 2:17-cv-00442-JRG Document 598 Filed 01/15/19 Page 4 of 4 PageID #: 37718



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on January 15, 2019.

                                             /s/ Charles K. Verhoeven
                                                 Charles K. Verhoeven




                                             4
